Title: To John Adams from Philip Peck, 4 November 1801
From: Peck, Philip
To: Adams, John


To the Hon. John Adams Esq.
Dear Sir,
Providence (RI) 4h. Novr. 1801

Excuse the Privolage that An Entire Intire Stranger to you takes in Informing You that he Has Ben blest, with a Son and his First born, and being very Anxious to have his Name Cald, After Yours he takes the Liberty to Request of you, your Approbation, and In So Doing he Shall Esteeme it as a high Favour Confurrd on Himself and Son, this Sir are the Real Sentiments of a Sincear Mind that Wishes you well Notwithstanding All the Odium that Has ben Hurled At Your Character, Which Sir. for the past Sarvises of your Long and well Spent Life In the Cause of your Contry, you) By Many, Have ben So Illy Repaid, But Sir. Which I have Allways Uniformly Appraisd, as being Conducted as well as Human Foursite Could Devise and Sir. May you Close your Days with that, Consolation: that you, Have, Desarved, well of your Country—
Sir I Subscribe Myself Your Sincear / Friend and Humble Sarvant.

Philip Peck
NB Sir. My Son was Born the 17h. Octr. 1801

